Citation Nr: 0520675	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL


The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
June 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for bilateral 
hearing loss and assigned a noncompensable (i.e., 0 percent) 
rating effective May 23, 2003, the date of receipt of the 
veteran's claim for this condition.  The RO also granted 
service connection for tinnitus.  He wants a higher initial 
rating for his bilateral hearing loss.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Unfortunately, the veteran's claim for a higher rating for 
his bilateral hearing loss must be further developed before 
being decided.  So this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify him if further action is required on his part 
concerning this claim.


REMAND

The veteran underwent hearing examinations in August 2003 and 
more recently in April 2005.  From the reports of those 
evaluations, however, it is unclear whether his hearing 
acuity is worse than when initially tested during the 2003 
evaluation.  At his April 2005 hearing before the undersigned 
Veterans Law Judge (VLJ), the veteran alleged that his 
hearing is indeed worse now than it was previously.  And as 
evidence of this, he cited his speech recognition score of 94 
percent in his left ear during the August 2003 evaluation in 
comparison to his much lower score of 76 percent in this same 
ear during his more recent April 2005 evaluation.  
He submitted a copy of the latter audiogram during his 
hearing as confirmation of this distinction.



The Maryland CNC speech recognition score is one of the means 
for determining the severity of hearing loss.  There are also 
other considerations, however, specifically the average 
threshold decibel losses at the frequencies of 
1,000-4,000 Hertz.  38 C.F.R. §§ 4.85, 4.86 (2004).  And 
although the audiologist who conducted the more recent April 
2005 hearing evaluation indicated the veteran has a severe 
high frequency sensorineural hearing loss in his right ear 
and a 
severe-to-profound sensorineural hearing loss in his left 
ear, there still reportedly had been "no significant 
change" from the testing in August 2003.

So on the one hand, the veteran points to the results of his 
speech recognition as prima fascia evidence of greater 
hearing loss in 2005 than in 2003, whereas the audiologist 
who conducted the more recent 2005 hearing evaluation 
indicated there had been "no significant change" from the 
testing in 2003.  Consequently, another hearing evaluation is 
needed to resolve this patent discrepancy in the evidence.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

This additional comment concerning the true severity of the 
veteran's hearing loss also will, in turn, permit the Board 
to better determine whether his initial rating should be 
"staged" to compensate him for times since filing his claim 
when his hearing loss may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).



Accordingly, the claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for another 
audiogram and Maryland CNC speech 
recognition test to determine the 
severity of his bilateral hearing loss.  
His claims folder, including a copy of 
this remand, must be made available to 
the examiner for a review of the 
pertinent medical history.  The examiner 
is requested to review all relevant 
records in the claims file - but 
especially the reports of the August 2003 
and more recent April 2005 hearing 
evaluations.  The examiner is asked to 
indicate whether, on the basis of this 
evidence and his/her personal evaluation 
of the veteran, the veteran's hearing has 
improved, stayed about the same, or 
worsened.  To this end, the examiner is 
requested to report complaints and 
clinical findings in detail, including 
pure-tone threshold averages and Maryland 
CNC speech discrimination scores.

2.  Then readjudicate the veteran's claim 
for an initial compensable rating for his 
bilateral hearing loss in light of the 
additional evidence obtained.  If 
benefits are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


